Shientag, J.
(dissenting in part). I dissent in part on the ground that under the contract, with its broad provision for arbitration, the petitioners Krug and Epstein were proper parties to the arbitration proceeding. There were arbitrable disputes between the parties as to whether the named petitioners, by their acts and conduct, interfered with the benefits promised to the respondents; whether such interference constituted a breach of duty by them under the agreement; and, if so, the damage suffered thereby by the respondents-appellants.
Peck, P. J., Glennon and Dore, JJ., concur with Van Voorhis, J.; Shientag, J., dissents in part in opinion.
Order modified in accordance with the opinion herein and, as so modified, affirmed, with costs. Settle order on notice.